Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1. Claims 1-11 are pending.
2.  Applicant’s IDSs, submitted on 9/6/2018 and 1/8/2020, are acknowledged and have been considered.
Claim Objections
3. Claim 1 is objected to because it contains an extra hyphen in line 1(“two-or”).
4. Claim 5 is objected to because it contains an extra “5” at the beginning of the first word. 
Claim Interpretation
5. The phrase “as shown in SEQ ID NO: 44” in the base claims is considered to be the same sequence as SEQ ID NO: 11 except with an amino acid substitution other than alanine or tryptophan at position 29. 
Double Patenting
6. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7. Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of US Patent No: 8,592,555 (IDS of 9/6/2018), in view of Hall et al. (WO 2008/039141, IDS Ref of 9/6/2018), in view of Hober (WO 03/080655, IDS Ref of 9/6/2018). 

Although the claims at issue are not identical, they are not patentably distinct from each other because both the current application and the ‘555 claim one or more C domains from Staphylococcus protein A which include a substitution of glycine (G) at position 29 with an amino acid other than alanine (A) or tryptophan (W). 

The lysine amino acid residue claimed in the ‘555 (claim 1) is considered a species of the generic claim of the current application, and as a species it anticipate the instant claims (see MPEP § 804 II.B.1). 

Although the conflicting ‘555 does not claim that the ligand is “attached to a chromatography resin at more than one site on the resin” (base claim 1) or “via multipoint attachment” as in base claims 9 and 11 or that the ligand includes “three, four, five or six “or more C domains”, Hober teaches mutated SpA multimers which are attached to a support via conventional coupling techniques utilizing amino and/or carboxy groups present in the ligand (p. 15, 2nd ¶), and Hall teaches a multimeric chromatography ligand that includes at least two Domain C units from SpA such as 2-8 units and 4-6 units (p. 10, lines 20-25) and that the carrier may be made from for example cellulose (p. 12, line 3). One of skill in the art would have been motivated to include the ligand claimed by the ‘555 as part of a multimer attached to supports via multiple attachment of the ligand to the ligand with 4-7 C domains such as an agarose carrier given the teachings of Hober and Hall that it was known in the art to have included C domains as part of a multimer for a chromatography ligand and to have also attached SpA multimer ligands via amino groups present in the ligand. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

The ‘555 also recites that the ligand exhibits reduced binding to a Fab portion of an immunoglobulin (claim 1). 

While the ‘555 does not specifically recite that the “ligand retains at least 95% of its binding capacity after 5 hours incubation in 0.5 M NaOH”, it is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable. In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990). Where the claimed and prior art products are identical or substantially identical, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). See MPEP 2112 In addition, since the office does not have a laboratory . 

8. Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of US Patent No: 9,920,112, in view of Hall et al. (WO 2008/039141, IDS Ref of 9/6/2018) and in view of Hober (WO 03/080655, IDS Ref of 9/6/2018). 

Although the claims at issue are not identical, they are not patentably distinct from each other because both the current application and the ‘112 claim one or more C domains from Staphylococcus protein A where one or more of the domains of the ligand includes replacing a glycine amino acid residue with a lysine, a leucine and an arginine amino acid residue (claim 1). (“substitution of glycine (G) at position 29 with an amino acid other than alanine (A) or tryptophan (W)”) 

The lysine, arginine and leucine amino acid residue claimed in the ‘112 are considered species of the generic claim of the current application, and as a species they anticipate the instant claims (see MPEP § 804 II.B.1). 

The ‘112 claims that the matrix includes for example agarose (claim 7).

Although the conflicting ‘112 does not claim that “attached to a chromatography resin at more than one site on the resin” (base claim 1) or “via multipoint attachment” as in base claims 9 and 11 or that the ligand includes “three, four, five or six “or more C domains”, Hober teaches mutated SpA multimers which are attached to a support via conventional coupling techniques utilizing amino and/or carboxy groups present in the ligand (p. 15, 2nd ¶), and Hall teaches a multimeric chromatography ligand that includes at least two Domain C units from SpA such as 2-8 units and 4-6 units (p. 10, lines 20-25). One of skill in the art would have been motivated to include the ligand claimed by the ‘555 as part of a multimer with 4-7 C domains given the teachings of Hall that it was known in the art to have included C domains as part of a multimer for a chromatography ligand, and to have also attached the ligand at more than one site on the resin given the teachings of Hober that multimers of SpA could be attached to the support via amino groups present in the ligand. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

While the ‘112 does not specifically recite that the “ligand exhibits reduced binding to a Fab portion of an immunoglobulin” or the “ligand retains at least 95% of its binding capacity after 5 hours incubation in 0.5 M NaOH”, it is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process 

9.  The following patents were considered pertinent to applicant’s disclosure:


US Patent No: 8,754,196 (IDS of 9/6/2018). 

The ‘196 claims one or more C domains from Staphylococcus protein A where one or more of the domains of the ligand includes a mutation at position 29 to reduce Fab binding (claim 7). However, the ‘196 claims the C domain with a deletion of at least 3 consecutive amino acids from the N-terminus starting at position 1 or 2 whereas the current application includes the entire C domain. 

US Patent No: 8,895,706. 

The  ‘706 claim one or more C domains from Staphylococcus protein A where one or more of the domains of the ligand includes replacing a glycine amino acid residue with a lysine amino acid residue (claims 1-2; note the “SEQ ID NO: 4” is considered the C domain). (“substitution of glycine (G) at position 29 with an amino acid other than alanine (A) or tryptophan (W)”). However, the ‘706 claims the C domain with a deletion of at least 3 consecutive amino acids from the N-terminus starting at position 1 or 2 whereas the current application includes the entire C domain. 

US Patent No: 9,234,010.

The ‘010 claim one or more C domains from Staphylococcus protein A where one or more of the domains of the ligand includes replacing a glycine amino acid residue with a lysine amino acid residue (claims 1 and 3). (“substitution of glycine (G) at position 29 with an amino acid other than alanine (A) or tryptophan (W)”) However, the ‘010 claims the C domain with a deletion of at least 3 consecutive amino acids from the N-terminus starting at position 1 or 2 whereas the current application includes the entire C domain.


 US Patent No: 9,376,474

The ‘474 claim one or more C domains from Staphylococcus protein A where one or more of the domains of the ligand includes replacing a glycine amino acid residue with a lysine  (claims 1 and 4). (“substitution of glycine (G) at position 29 with an amino acid other than alanine (A) or tryptophan (W)”) However, the ‘474 claims the C domain with a deletion of at least 3 consecutive amino acids from the N-terminus starting at position 1 or 2 whereas the current application includes the entire C domain.


 US Patent No: 9,018,305, in view of Hall et al. (WO 2008/039141, IDS Ref of 9/6/2018). 

The ‘305 claim one or more C domains from Staphylococcus protein A where one or more of the domains of the ligand includes a mutation at position 29 corresponding to the wild-type domain position to reduce Fab binding and such that the ligand exhibits reduced fragmentation following exposure to 0.5 M NaOH for at least 5 hours (claim 1-2). However, the ‘305 claims the C domain with a deletion of at least 3 consecutive amino acids from the N-terminus starting at position 1 or 2 whereas the current application includes the entire C domain.


US Patent 10,072,050.

The ‘050 which is the parent of the current application claims a domain from SpA having the glycine at position 29 replaced with an amino acid other than alanine or tryptophan to reduce Fab binding, wherein the ligand retains at least 95% of its binding capacity after 5 hours incubation in 0.5 M NaOH. However, the domain mutated is the B domain whereas the current application claims the C domain. 

10. No claim is allowed.

11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For 

February 18, 2021

/JAMES  ROGERS/
Examiner, Art Unit 1644

/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644